COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:      National Church Residences of Alief, Tx v. Harris County
                          Appraisal District

Appellate case number: 01-15-00900-CV

Trial court case number:     2014-35858

Trial court:              269th District Court of Harris County

It is ordered that Appellee’s Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                         Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd, and Caughey.

Date: February 15, 2018